Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1001

IN RE: LAURA E. JORDAN,
                       Respondent.
Bar Registration No. 416707                              BDN: 216-14

BEFORE:       Glickman, Associate Judge, and Nebeker and Ruiz, Senior Judges.

                                       ORDER
                             (FILED - November 26, 2014)

        On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law with the right to apply
for reinstatement in eighteen months, see Attorney Grievance Com’n of Maryland v.
Jordan, 96 A.3d 142 (Md. 2014), this court’s September 24, 2014, order directing
respondent to show cause why the functionally equivalent discipline in the form of
a suspension for a period of eighteen months, with reinstatement conditioned upon
a showing of fitness, should not be imposed, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent filed timely affidavits
as required by In re Goldberg, 460 A.2d 982 (D.C. 1983), and D.C. Bar R. XI, §14
(g), it is

       ORDERED that Laura E. Jordan is hereby suspended from the practice of law
in the District of Columbia for a period of eighteen months, nunc pro tunc to August
18, 2014. Reinstatement is contingent upon a showing of fitness. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007).

                                           PER CURIAM